Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	In view of the pre-appeal brief filed on 11/15/2022, prosecution is hereby reopened. New grounds of rejection are set forth below.
	Claims 1-12 and 17-24, filed on 8/10/2022 are:
the pending claims;
the claims that have been entered in the USPTO system; and 
are the claims rejected in this office action.

				Double Patenting rejection
	The double patenting rejection regarding claims 1-12 and 17-24, addressed in the first non-final office action is maintained because no terminal disclaimer has been filed to overcome the Double Patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitation: “a width of a first conductive structure of the plurality of second conductive structures” is unclear with respect to its intended meaning and does not make any sense.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 21-24  are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Shimbo (US 2007/0096154)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 2) comprising: 
a first region (cell on left); 
a first conductive structure (140) entirely within the first region, wherein the first conductive structure extends in a first direction (Y/vertical direction and/or width direction); 
a second region (cell on right) adjacent to the first region; and 
a power structure (power supply wire) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (fig 2 shows power supply wire overlapping a boundary between the first region and the second region), the first conductive structure and the second conductive structure are aligned in a second direction (x/horizontal direction and/or length direction) different than the first direction (Y/vertical direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (spacing/distance/separation/ pitch in first direction ( Y/ vertical direction and/or width direction)).
(Claims 2-4) a third conductive structure over the second conductive structure (see one or more of fig 2-7); wherein the third conductive structure is in the first/second region (one or more of fig 2-7 show third conductive structure is in the first/second region x/y directions and/or width/length directions).
(Claim 5) a conductive via (one or more via 190, 191, 192, 193 in one or more of fig 2-7) electrically connecting the second conductive structure and the third conductive structure 
(Claim 6) a third conductive structure parallel to the second conductive structure (see one or more of fig 2-7).
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width of the second conductive structure in the second direction (see equal width of conductive/metal structures/ wires/ lines/ rails/ bus in second direction (x/horizontal direction and/or length direction shown one or more of fig 2-7)).
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (see different width of conductive/metal structures/ wires/ lines/ rails/ bus in second direction (x/horizontal direction and/or length direction) in one or more of fig 2-7).
(Claim 9)  wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see equal length of conductive/metal structures/ wires/ lines/ rails/ bus in first direction (Y/vertical direction and/or width direction) in one or more of fig 2-7).
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end aligned of conductive/metal structures/ wires/ lines/ rails/ bus in  first direction (Y/vertical direction and/or width direction) in one or more of fig 2-7).
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see end offset in the first direction (Y/vertical direction and/or width direction) in one or more of fig 2-7).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see  length differences of conductive/metal structures/ wires/ lines/ rails/ bus between first direction (Y/vertical direction and/or width direction) and second direction (x/horizontal direction and/or length direction) in one or more of fig 2-7).
Claims 21-24 recite similar subject matter and are rejected for the same reason.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Yuan (US 2014/0327153)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 4) comprising: 
a first region (140-A); 
a first conductive structure entirely within the first region (first region 140-A show a conductive structure entirely within the first region), wherein the first conductive structure extends in a first direction (Y/vertical direction); 
a second region (140-B) adjacent to the first region; and 
a power structure (power rail 142-A) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (power rail 142-A overlapping a boundary between the first region (140-A) and the second region (140-B)), the first conductive structure and the second conductive structure are aligned in a second direction (x/horizontal direction) different than the first direction (Y/vertical direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (fig 4 shows the first conductive structure and the second conductive structure are separated/distance spacing from each other in the first direction (Y/vertical direction)).
Claim 21 recite similar subject matter and is rejected for the same reason.

Claims 1-12 and 17-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Biggs (US 2012/0286858)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 5) comprising: 
a first region (405); 
a first conductive structure entirely within the first region (region 405 shows conductive structure (polygon pattern structure entirely within/inside the first region 405 , wherein the first conductive structure extends in a first direction (x/horizontal direction); 
a second region (435) adjacent to the first region (405); and 
a power structure configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure (VDD) overlapping a boundary between the first region (405) and the second region (435), the first conductive structure and the second conductive structure are aligned in a second direction (Y/vertical direction) different than the first direction (x/horizontal direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (spacing/distance/separation from each other in the first (x/horizontal direction) as shown in fig 5).
(Claims 2-4) a third conductive structure over the second conductive structure (fig 3-5, 7-9); wherein the third conductive structure is in the first/second region.
(Claim 5) a conductive via (via 310, 452, 460 in fig 3-5, via 707, 747, 762, 764, 772, 774 in fig 8, via 814 in fig 9) electrically connecting the second conductive structure and the third conductive structure.
(Claim 6) a third conductive structure parallel to the second conductive structure (fig 3-5, 7-9).
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width of the second conductive structure in the second direction (see equal width of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (see different width of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 9)  wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see equal length  of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end aligned of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9) .
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see end offset of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see different length  of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).

Regarding claim 17, Biggs discloses:
An integrated circuit (fig 5) comprising:
a first region (405);
a first conductive structure entirely within the first region (region 405 shows conductive structure (polygon pattern structure entirely within/ completely inside the first region 405), wherein the first conductive structure extends in a first direction (x/horizontal direction);
a second region (435) adjacent to the first region (405); and
a power structure (fig 5) configured to supply a voltage to the first region or the second region, wherein the power structure comprises:
a plurality of second conductive structures (VDD metal ties 455) overlapping a boundary between the first region (405) and the second region (435), wherein the first conductive structure is separated from each of the plurality of second conductive structures in the first direction (x/horizontal direction); and
a third conductive structure (Metal layer 450) electrically connected to each of the plurality of second conductive structures (VDD metal ties 455).	
Claims 18-24 recite similar subject matter and are rejected for the same reason.

Claims 1, 17 and 21 are under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Ogata (US 2005/0200383)
	Regarding claim 1 and similarly recited claim 21, the prior art discloses:
 An integrated circuit comprising:
a first region (circuit cells on left side of fig 6);
a first conductive structure  entirely within the first region (circuit cells such as circuit cells having one or more of metal/conductor structure, MOS metal/conductor interconnecting lines,  metal/conductor transistor components entirely within (completely inside) the cell, see fig 4-7, par 7), wherein the first conductive structure extends in a first direction (i.e., x/horizontal direction);
a second region (circuit cells 11 on the right side of fig 6) adjacent to the first region; and
a power structure (fig 6) configured to supply a voltage to the first region or the second region,
wherein the power structure comprises a second conductive structure (VDDB) overlapping a boundary between the first region and the second region, the first conductive structure and the second conductive structure are aligned in a second direction (Y/vertical direction) different than the first direction, and the first conductive structure and the second conductive structure are separated from each other in the first direction (x/horizontal direction).

Regarding claim 17, the prior art Ogata discloses and  integrated circuit comprising:
a first region (Cells on left side of fig 6);
a first conductive structure entirely within the first region (circuit cells having one or more of metal/conductor structure, MOS metal/conductor interconnecting lines,  metal/conductor transistor components entirely within (completely inside) the cell, see fig 4-7, par 7)), wherein the first conductive structure extends in a first direction (.e., x/vertical direction);
a second region (Circuit cells on the right side of fig 6) adjacent to the first region; and
a power structure (fig 6) configured to supply a voltage to the first region or the second region,
wherein the power structure comprises:
a plurality of second conductive structures (VDDB) overlapping a boundary between the first region and the second region, wherein the first conductive structure is separated from each of the plurality of second conductive structures in the first direction (x/vertical direction); and
a third conductive structure (via interconnecting line CT1) electrically connected to each of the plurality of second conductive structures (VDDB).

Claims 1-12 and 17-24 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Bansal (US 2015/0262936).
Regarding claim 1, the prior art discloses:
An integrated circuit comprising: a first region (cell/region on left side of fig 16A); a first conductive structure (MOS structure) entirely within the first region, wherein the first conductive structure extends in a first direction (x  direction); 
a second region (cell/region on right side of fig 16A); adjacent to the first region; and 
a power structure configured to supply a voltage to the first region or the second region, wherein the power structure (1652, 1654) comprises a second conductive structure (1652, 1654) overlapping a boundary between the first region and the second region, the first conductive structure and the second conductive structure are aligned in a second direction (Y-direction) different than the first direction, and the first conductive structure and the second conductive structure are separated from each other in the first direction (x direction).  
 (Claim 2-4) further comprising a third conductive structure over the second conductive structure (see fig 16A-C), wherein the third conductive structure is in the first region (see fig 16A-C);wherein the third conductive structure is in the second region (see fig 16A-C).  
(Claim 5) a conductive via (see via details disclosed in fig 16A-C and related text) electrically connecting the second conductive  structure and the third conductive structure.  
(Claim 6) a third conductive structure parallel to the second conductive structure (fig 16A-C)
 	(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width of the second conductive structure in the second direction (see metal structures/wires/tracks/traces/lines/buses/rail with equal width  in second direction shown in fig 16A-C) 
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (see metal structures/wires/tracks/traces/lines/buses/rail with different widths  in second direction shown in fig 16A-C)  
(Claim 9)  wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see metal structures/wires/tracks/traces/lines/buses/rail with equal length  in the first direction shown in fig 16A-C)  .  
(Claim 10)  wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see metal structures/wires/tracks/traces/lines/buses/rails with end termination/alignment in the x/y direction in fig 16A-C)  .  
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see metal structures/wires/tracks/traces/lines/buses/rails with relative pitch/space/distance  in x/y in fig 16A-C).  
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see metal structures/wires/tracks/traces/lines/buses/rails with different lengths in  x/y direction shown in fig 16A-C).  
	
	Regarding claim 17, the prior art Bansal discloses an integrated circuit comprising: 
a first region (cell/region on  left side of fig 16A); a first conductive structure(MOS structure) entirely within the first region, wherein the first conductive structure extends in a first direction (x  direction); 
a second region (cell/region on right side of fig 16A); adjacent to the first region; and 
a power structure configured to supply a voltage to the first region or the second region, wherein the power structure comprises: a plurality of second conductive structure (1652-1654) overlapping a boundary between the first region and the second region, wherein the first conductive structure is separated from each of the plurality of second conductive structures in the first direction (x direction); and 
a third conductive structure electrically connected to each of the plurality of second conductive structures (power interconnect 1624 in fig 16A is connected to power rails 1652 and 1654)
Claims 18-24 recite similar subject matter and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by the prior art of record Shimbo (US 2007/0096154) or, in the alternative, under 35 U.S.C. 103 as obvious over teachings by Shimbo (US 2007/0096154).
Regarding claim 17, the prior art discloses:
An integrated circuit (fig 2) comprising: 
a first region (cell on left); 
a first conductive structure (140) entirely within the first region, wherein the first conductive structure extends in a first direction (i.e., y/vertical direction and/or width direction); 
a second region (cell on right) adjacent to the first region; and 
a power structure (power supply network in fig 2) configured to supply a voltage to the first region or the second region, wherein the power structure comprises: 
a plurality of second conductive structures (power supply wires 160-161) overlapping a boundary between the first region (cell on left) and the second region (cell on right), wherein the first conductive structure is separated from each of the plurality of second conductive structures in the first direction (i.e., spacing/pitch/distance/separation in first direction (Y/vertical direction and/or width direction)).

Thus, the prior art Shimbo fig 2 discloses substantially all element of claim 17 in fig. 2, except the limitation “a third conductive structure electrically connected to each of the plurality of second conductive structures”, however, fig. 4 of Shimbo discloses this limitation. In fig 4, Shimbo teaches:
a third conductive structure (POWER SUPPLY STRAP WIRE) electrically connected to each of the plurality of second conductive structures (NORMAL POWER SUPPLY WIRES, see at least par 98-99, 101).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention (in the instant application) to utilize
a (third) conductive structure (POWER SUPPLY STRAP WIRE) connected to each of the plurality of second conductive structures (NORMAL POWER SUPPLY WIRES) because “when the standard cell is disposed adjacent to another standard cell having such normal power supply wires, these normal power supply wires are connected to each other” (see at least Shimbo abstract)
	(Claim 18) a width of a first conductive structure of the plurality of second conductive structures in the second direction is different from a width of a second conductive structure of the plurality of second conductive structures in the second direction (fig 1-4, 6-7, second direction is X/horizontal direction and/or length  direction).
(Claim 19) wherein an end of a first conductive structure of the plurality of second conductive structures is offset with respect to an end of a second conductive structure of the plurality of second conductive structures in the first direction (see end to end alignment of metal/conductive wires/ lines/ stripes/  buses/ traces/ tracks  with relative space/distance/distance/pitch in fig 2-7).
(Claim 20) wherein a length of a first conductive structure of the plurality of second conductive structures in the first direction is different from a length of a second conductive structure of the plurality of second conductive structures in the first direction (see different lengths of metal/conductive wires/ lines/ stripes/  buses/ traces/ tracks  in the first direction).



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851